Citation Nr: 0718091	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-08 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bruxism 
(teeth clenching).

2.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran retired from active duty in January 1983 with 
over 20 years of service. 

This matter is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of bruxism is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown in 
service or within the one-year presumptive period. 

2.  The evidence does not establish a medical nexus between 
the veteran's military service and current hearing loss 
disability.


CONCLUSION OF LAW

A bilateral hearing loss disability is not shown to have been 
incurred in or aggravated by the veteran's military service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in essence, that he is entitled to 
compensation for hearing loss due to military noise exposure.  
He indicated that he was exposed to aircraft noise during his 
work as an Air Force pilot.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the law and regulations outlined above, 
service connection for impaired hearing shall not be 
established unless hearing status meets certain pure tone and 
speech criteria.  38 C.F.R. § 3.385 (2006).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz.) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz. 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).  

To establish service connection for bilateral hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Next, with certain enumerated disorders such as sensorineural 
hearing loss, service incurrence may be presumed if the 
disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  This presumption is rebuttable, 
however, by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Service medical records are negative for complaints of, 
treatment for, or diagnosis of a hearing loss disability.  In 
a March 1978 hearing test, the veteran had an elevation at 
6000 Hertz, and additional follow-up was undertaken.  In 
April 1978, his hearing was rechecked and was within normal 
limits.  He related that he had a cold at the time of his 
previous audiogram.  In a March 1982 hearing test, the 
frequencies were all within normal limits.  The retirement 
examination dated in September 1982 showed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
5
5

The retirement audiogram does not reflect hearing loss for VA 
purposes.  Moreover, the clinical evaluation of the veteran's 
ears and ear drums was normal.  Therefore, the Board finds no 
evidence of a chronic hearing loss disability during the 
veteran's active duty.  

Post-service medical records do not show complaints of, 
treatment for, or diagnoses of hearing loss for many years 
after discharge.  In February 2004, the veteran filed the 
current claim maintaining that he had progressive hearing 
loss while on active duty.  Parenthetically, he appears to 
have misread his in-service audiograms and maintains that the 
negative decibel numbers (such as -10 or -5) in certain 
frequencies was evidence of worsening hearing loss.  His 
assertion is in error.  Hearing loss is denoted by higher 
decibel numbers, not negative numbers.

Nonetheless, the veteran underwent an audiology examination 
in February 2005 which, in fact, showed hearing loss.  
Specifically, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
40
50
LEFT
15
15
15
30
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was bilateral sensorineural hearing loss.  
Therefore, the veteran has a current hearing loss disability.  

However, the multi-year gap between separation from service 
(in 1982) and first diagnosis of hearing loss (in 2005), a 
gap of over 20 years, fails to satisfy the continuity of 
symptomatology required to support the claim for entitlement 
to service connection.  In addition, this date of initial 
diagnosis is greater than one year from discharge and the 
one-year presumption does not apply.    

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the competent evidence has attributed the veteran's 
hearing loss disability to active military service, despite 
his contentions to the contrary.  

Turning again to the February 2005 VA examination, the 
audiologist diagnosed bilateral sensorineural hearing loss.  
However, she concluded that:

[b]ased on serial audiograms showing 
hearing within normal limits on tests 
between 1979 and discharge physical in 
1982, it is less than likely that the 
current hearing loss is related to 
military service.

In assigning high probative value to this examination, the 
Board notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that she misstated any relevant fact.  In 
addition, there is no contrary medical evidence associated 
with the claims file.  

Further, the veteran has not provided any medical statements 
that would etiologically link his claim of hearing loss with 
military service or otherwise show a relationship.  He has 
only offered his lay statements concerning a relationship.  
The mere contention of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his current claim with military service 
will not support a claim for service-connection.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  

Based on the evidence above, the Board finds that a hearing 
loss disability was not noted in service.  Next, the evidence 
does not show hearing loss within a year of military 
discharge.  Further, post-service evidence fails to establish 
a diagnosis of hearing loss for many years after the 
veteran's release from service.  Moreover, the most recent VA 
examination, which specifically addressed the issue, 
essentially found that the veteran's current hearing loss was 
not related to military service.  For those reasons, service-
connection is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in April 2004.  He has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue on appeal was obtained in February 2005.  The 
available medical evidence is sufficient for an adequate 
determination.  

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claim for service connection, he was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date by correspondence dated in March 
2006.  However, any questions as to the appropriate 
disability rating or effective date to be assigned are moot 
as the claim has been denied.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.


REMAND

With respect to the remaining claim of entitlement to an 
initial compensable rating for bruxism (teeth clenching), the 
Board finds that a remand is needed.  The veteran contends, 
in essence, that his service-connected bruxism is worse than 
currently evaluated and has resulted in extensive dental 
impairment. 

The Board notes that the most recent VA dental examination 
was undertaken over two years ago.  In view of the veteran's 
on-going complaints, the medical evidence received to date, 
the contentions advanced, and the posture of the case at this 
time, the Board finds that additional development in this 
area is indicated.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that the duty to assist and notice 
obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act (VCAA) as provided in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs,  345 
F.3d 1334 (Fed. Cir. 2003).  
Particularly, the veteran must be 
notified as to what evidence or 
information is needed to support his 
claim for an increased rating, what 
evidence VA will develop, and what 
evidence he must furnish.  If he 
identifies private or VA medical 
evidence, it should be associated with 
the claims file.

2.  Obtain outpatient treatment records 
related to the dental claim on appeal 
from the VA Medical Center (VAMC) in 
Waco, Texas, for the period from October 
2006 to the present. 

3.  Make arrangements for the veteran to 
be afforded an appropriate VA examination 
to determine the nature and extent of his 
service-connected bruxism (teeth-
clenching) disability.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain a 
detailed clinical history from the 
veteran.  All pertinent pathology found 
on examination should be noted in the 
report of the evaluation.  

In addition to the examination criteria, 
the examiner is asked to address the 
following questions:

*	Identify the nature and extent of 
the veteran's current 
maxillary/mandible disability, if 
shown.
*	State whether there has been a loss 
of maxilla/mandible, in terms of a 
percentage.
*	State whether a loss of 
maxilla/mandible, if shown, is 
replaceable by prosthesis.
*	Describe if there is malunion or 
nonunion of the mandible, in terms 
of severe displacement, moderate 
displacement, or slight 
displacement.

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


